Electronically Filed
                                                          Supreme Court
                                                          SCPW-12-0000671
                                                          08-AUG-2012
                           NO. SCPW-12-0000671

                                                          01:59 PM
               IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                     CLIFTON M. HASEGAWA, Petitioner,


                                     vs.


               OFFICE OF DISCIPLINARY COUNSEL, Respondent.



                            ORIGINAL PROCEEDING


                               ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


             By e-mail dated July 12, 2012, which we treat as a


petition for a writ of mandamus, petitioner Clifton Hasegawa asks


this court to direct the Office of Disciplinary Counsel to proceed


with an investigation into the complaints he filed against David M.


Louie, John M. Molay, Mark J. Bennett and Caron (misspelled "Coron")


Inagaki. 


          A writ of mandamus and/or prohibition will not issue

unless a petitioner demonstrates a clear and indisputable right to

relief and a lack of other means to redress adequately the alleged

wrong or obtain the requested action.       See Kema v. Gaddis, 91

Hawai'i 200, 204, 982 P.2d 334, 338 (1999).       Mandamus relief is

available to compel an official to perform a duty allegedly owed to

an individual only if the individual’s claim is clear and certain,

the official’s duty is ministerial and so plainly prescribed as to

be free from doubt, and no other remedy is available.        In re
Disciplinary Bd., 94 Hawai'i 363, 368, 371, 984 P.2d 688, 693, 695

(1999) (citations omitted).   Inasmuch as disciplinary counsel has

authority to investigate and dismiss matters involving alleged

misconduct called to his or her attention, which actions are more

than ministerial, see RSCH Rule 2.6(b)(2) and (3); In re

Disciplinary Bd., 94 Hawai'i at 368, 371, 984 P.2d 688 at 693, 695,

Hasegawa fails to demonstrate that he is entitled to mandamus

relief.   Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate court


shall process the petition for a writ of mandamus without payment of


the filing fee.


          IT IS FURTHER ORDERED that the petition is denied.


          DATED: Honolulu, Hawai'i, August 8, 2012.
                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Simeon R. Acoba, Jr.


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack





                                  2